 

Exhibit 10.14

 

Confidential

 

Mail To

    Purchase Order   1015026 Datron World Communications, Inc.   Page   1 3055
Enterprise Court   Date   12/15/2016 Vista CA 92081   Buyer   JPrice Phone:
(760) 597-1500             Ship Via   AMERICAN CARGO     FOB   SHIPPING POINT  
  Terms   Net 30          

 

Vendor       T000032     Ship To     MIKE MALONE Datron World Communications,
Inc. TECHNICAL COMMUNICATIONS CORP 3055 Enterprise Court 100 DOMINO DRIVE Vista,
CA 92081 CONCORD MA 01742-2892 Phone: 760-597-1500     Phone: 978-287-6333      
Fax Num: 978-287-6228  

 

   

Our Order Number Must Appear On Invoice,

B/L Bundles, Cases, Packing List and

Correspondence

 

Remit To

 

  Buyer:    JPrice



            ¨ Fax Sent Prior ¨ Verbal Placed Prior     Do Not Duplicate   Do Not
Duplicate

 

Line   Qty Ordered   Qty Due   UOM   Item Description   Due Date   Unit Price  
Ext. Price 1   ******   ******   EA   701614   ******   ******   ******

 

Job: AUDIO CIPHERING HANDSET,AFGHAN,UNTESTED  

 

  Manufacturer Mfg Part Number     TCC 401-25470 (AFGHAN)  

 

******

 

2   ******   ******   EA   701614   ******   ******   ******

 

Job: AUDIO CIPHERING HANDSET,AFGHAN,UNTESTED  

 

  Manufacturer Mfg Part Number     TCC 401-25470 (AFGHAN)  

 

          Buyer/Purchasing Agent Date   Manager Date

 

“THE REGISTRANT HAS APPLIED FOR CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS OF
THIS EXHIBIT WITH THE SECURITIES AND EXCHANGE COMMISSION.  THE CONFIDENTIAL
PORTIONS OF THIS EXHIBIT ARE MARKED WITH ASTERISKS (***) AND HAVE BEEN OMITTED.
THE OMITTED PORTIONS OF THIS EXHIBIT WILL BE FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.”

 



 

 



 

Confidential

 

Mail To

    Purchase Order   1015026 Datron World Communications, Inc.   Page   2 3055
Enterprise Court   Date   12/15/2016 Vista CA 92081   Buyer   JPrice Phone:
(760) 597-1500             Ship Via   AMERICAN CARGO     FOB   SHIPPING POINT  
  Terms   Net 30          

 

Vendor       T000032     Ship To     MIKE MALONE Datron World Communications,
Inc. TECHNICAL COMMUNICATIONS CORP 3055 Enterprise Court 100 DOMINO DRIVE Vista,
CA 92081 CONCORD MA 01742-2892 Phone: 760-597-1500     Phone: 978-287-6333      
Fax Num: 978-287-6228  

 

   

Our Order Number Must Appear On Invoice,

B/L Bundles, Cases, Packing List and

Correspondence

 

Remit To

 

  Buyer:    JPrice



            ¨ Fax Sent Prior ¨ Verbal Placed Prior     Do Not Duplicate   Do Not
Duplicate

  

Line   Qty Ordered   Qty Due   UOM   Item Description   Due Date   Unit Price  
Ext. Price

 

******

 

******

******

 

******

 

******

 

******

 

******

 

******

 

******

******

******

******

******

******

 

******

 

          Buyer/Purchasing Agent Date   Manager Date

 

“THE REGISTRANT HAS APPLIED FOR CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS OF
THIS EXHIBIT WITH THE SECURITIES AND EXCHANGE COMMISSION.  THE CONFIDENTIAL
PORTIONS OF THIS EXHIBIT ARE MARKED WITH ASTERISKS (***) AND HAVE BEEN OMITTED.
THE OMITTED PORTIONS OF THIS EXHIBIT WILL BE FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.”

 



 

 



 

Confidential

 





Mail To

    Purchase Order   1015026 Datron World Communications, Inc.   Page   3 3055
Enterprise Court   Date   12/15/2016 Vista CA 92081   Buyer   JPrice Phone:
(760) 597-1500             Ship Via   AMERICAN CARGO     FOB   SHIPPING POINT  
  Terms   Net 30          

 

Vendor       T000032     Ship To     MIKE MALONE Datron World Communications,
Inc. TECHNICAL COMMUNICATIONS CORP 3055 Enterprise Court 100 DOMINO DRIVE Vista,
CA 92081 CONCORD MA 01742-2892 Phone: 760-597-1500     Phone: 978-287-6333      
Fax Num: 978-287-6228  

 

   

Our Order Number Must Appear On Invoice,

B/L Bundles, Cases, Packing List and

Correspondence

 

Remit To

 

  Buyer:    JPrice



            ¨ Fax Sent Prior ¨ Verbal Placed Prior     Do Not Duplicate   Do Not
Duplicate

  

Line   Qty Ordered   Qty Due   UOM   Item Description   Due Date   Unit Price  
Ext. Price 3   ******   ******   EA   701614   ******   ******   ******

 

Job: AUDIO CIPHERING HANDSET,AFGHAN,UNTESTED  

 

  Manufacturer Mfg Part Number     TCC 401-25470 (AFGHAN)  

 

          Buyer/Purchasing Agent Date   Manager Date

 

“THE REGISTRANT HAS APPLIED FOR CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS OF
THIS EXHIBIT WITH THE SECURITIES AND EXCHANGE COMMISSION.  THE CONFIDENTIAL
PORTIONS OF THIS EXHIBIT ARE MARKED WITH ASTERISKS (***) AND HAVE BEEN OMITTED.
THE OMITTED PORTIONS OF THIS EXHIBIT WILL BE FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.”

 



 

 

 

Confidential

 





Mail To

    Purchase Order   1015026 Datron World Communications, Inc.   Page   4 3055
Enterprise Court   Date   12/15/2016 Vista CA 92081   Buyer   JPrice Phone:
(760) 597-1500             Ship Via   AMERICAN CARGO     FOB   SHIPPING POINT  
  Terms   Net 30          

 

Vendor       T000032     Ship To     MIKE MALONE Datron World Communications,
Inc. TECHNICAL COMMUNICATIONS CORP 3055 Enterprise Court 100 DOMINO DRIVE Vista,
CA 92081 CONCORD MA 01742-2892 Phone: 760-597-1500     Phone: 978-287-6333      
Fax Num: 978-287-6228  

 

   

Our Order Number Must Appear On Invoice,

B/L Bundles, Cases, Packing List and

Correspondence

 

Remit To

 

  Buyer:    JPrice



            ¨ Fax Sent Prior ¨ Verbal Placed Prior     Do Not Duplicate   Do Not
Duplicate

  

Line   Qty Ordered   Qty Due   UOM   Item Description   Due Date   Unit Price  
Ext. Price

 

******

 

******

******

 

******

 

******

 

******

 

******

 

******

 

******

******

******

******

******

******

 

4   ******   ******   EA   701614   ******   ******   ******

 

Job: AUDIO CIPHERING HANDSET,AFGHAN,UNTESTED  

 

          Buyer/Purchasing Agent Date   Manager Date

 

“THE REGISTRANT HAS APPLIED FOR CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS OF
THIS EXHIBIT WITH THE SECURITIES AND EXCHANGE COMMISSION.  THE CONFIDENTIAL
PORTIONS OF THIS EXHIBIT ARE MARKED WITH ASTERISKS (***) AND HAVE BEEN OMITTED.
THE OMITTED PORTIONS OF THIS EXHIBIT WILL BE FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.”

 



 

 

 

Confidential

 







Mail To

    Purchase Order   1015026 Datron World Communications, Inc.   Page   5 3055
Enterprise Court   Date   12/15/2016 Vista CA 92081   Buyer   JPrice Phone:
(760) 597-1500             Ship Via   AMERICAN CARGO     FOB   SHIPPING POINT  
  Terms   Net 30          

 

Vendor       T000032     Ship To     MIKE MALONE Datron World Communications,
Inc. TECHNICAL COMMUNICATIONS CORP 3055 Enterprise Court 100 DOMINO DRIVE Vista,
CA 92081 CONCORD MA 01742-2892 Phone: 760-597-1500     Phone: 978-287-6333      
Fax Num: 978-287-6228  

 

   

Our Order Number Must Appear On Invoice,

B/L Bundles, Cases, Packing List and

Correspondence

 

Remit To

 

  Buyer:    JPrice



            ¨ Fax Sent Prior ¨ Verbal Placed Prior     Do Not Duplicate   Do Not
Duplicate

   

Line   Qty Ordered   Qty Due   UOM   Item Description   Due Date   Unit Price  
Ext. Price



  Manufacturer Mfg Part Number     TCC 401-25470 (AFGHAN)  

 

5   ******   ******   EA   701454   ******   ******   ******

 

Job: PCB ASSY, TCC, 7000ENCR, AFG  

 

  Manufacturer Mfg Part Number     TCC 421-24741 (AFGHAN KEY ONLY)  

 

ITAR CONTROLLED. This item is controlled by the U.S. Dept of State.

 

******

 

ITAR CONTROLLED. This Item is controlled by the U.S. Dept of State

 

6   ******   ******   EA   701454   ******   ******   ******

 

Job: PCB ASSY, TCC, 7000ENCR, AFG  

 

  Manufacturer Mfg Part Number     TCC 421-24741 (AFGHAN KEY ONLY)  

 

ITAR CONTROLLED. This item is controlled by the U.S. Dept of State.

 

******

 

ITAR CONTROLLED. This Item is controlled by the U.S. Dept of State

 

8   ******   ******   EA   701454   ******   ******   ******

 

Job: PCB ASSY, TCC, 7000ENCR, AFG  

 

          Buyer/Purchasing Agent Date   Manager Date

  

“THE REGISTRANT HAS APPLIED FOR CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS OF
THIS EXHIBIT WITH THE SECURITIES AND EXCHANGE COMMISSION.  THE CONFIDENTIAL
PORTIONS OF THIS EXHIBIT ARE MARKED WITH ASTERISKS (***) AND HAVE BEEN OMITTED.
THE OMITTED PORTIONS OF THIS EXHIBIT WILL BE FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.”

 



 

 

 

Confidential

 









Mail To

    Purchase Order   1015026 Datron World Communications, Inc.   Page   6 3055
Enterprise Court   Date   12/15/2016 Vista CA 92081   Buyer   JPrice Phone:
(760) 597-1500             Ship Via   AMERICAN CARGO     FOB   SHIPPING POINT  
  Terms   Net 30          

 

Vendor       T000032     Ship To     MIKE MALONE Datron World Communications,
Inc. TECHNICAL COMMUNICATIONS CORP 3055 Enterprise Court 100 DOMINO DRIVE Vista,
CA 92081 CONCORD MA 01742-2892 Phone: 760-597-1500     Phone: 978-287-6333      
Fax Num: 978-287-6228  

 

   

Our Order Number Must Appear On Invoice,

B/L Bundles, Cases, Packing List and

Correspondence

 

Remit To

 

  Buyer:    JPrice



            ¨ Fax Sent Prior ¨ Verbal Placed Prior     Do Not Duplicate   Do Not
Duplicate

  

Line   Qty Ordered   Qty Due   UOM   Item Description   Due Date   Unit Price  
Ext. Price



  Manufacturer Mfg Part Number     TCC 421-24741 (AFGHAN KEY ONLY)  

 

ITAR CONTROLLED. This item is controlled by the U.S. Dept of State.

 

******

 

ITAR CONTROLLED. This Item is controlled by the U.S. Dept of State

 

10   ******   ******   EA   701454   ******   ******   ******

 

Job: PCB ASSY, TCC, 7000ENCR, AFG  

 

  Manufacturer Mfg Part Number     TCC 421-24741 (AFGHAN KEY ONLY)  

 

ITAR CONTROLLED. This item is controlled by the U.S. Dept of State.

 

******

 

ITAR CONTROLLED. This Item is controlled by the U.S. Dept of State

 

12   ******   ******   EA   701454   ******   ******   ******

 

Job: PCB ASSY, TCC, 7000ENCR, AFG  

 

  Manufacturer Mfg Part Number     TCC 421-24741 (AFGHAN KEY ONLY)  

 

******

 

******

 

ITAR CONTROLLED. This Item is controlled by the U.S. Dept of State

 

  



          Buyer/Purchasing Agent Date   Manager Date

  

“THE REGISTRANT HAS APPLIED FOR CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS OF
THIS EXHIBIT WITH THE SECURITIES AND EXCHANGE COMMISSION.  THE CONFIDENTIAL
PORTIONS OF THIS EXHIBIT ARE MARKED WITH ASTERISKS (***) AND HAVE BEEN OMITTED.
THE OMITTED PORTIONS OF THIS EXHIBIT WILL BE FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.”

 

 

 

 

Confidential

 



Mail To

    Purchase Order   1015026 Datron World Communications, Inc.   Page   7 3055
Enterprise Court   Date   12/15/2016 Vista CA 92081   Buyer   JPrice Phone:
(760) 597-1500             Ship Via   AMERICAN CARGO     FOB   SHIPPING POINT  
  Terms   Net 30          

 

Vendor       T000032     Ship To     MIKE MALONE Datron World Communications,
Inc. TECHNICAL COMMUNICATIONS CORP 3055 Enterprise Court 100 DOMINO DRIVE Vista,
CA 92081 CONCORD MA 01742-2892 Phone: 760-597-1500     Phone: 978-287-6333      
Fax Num: 978-287-6228  

 

   

Our Order Number Must Appear On Invoice,

B/L Bundles, Cases, Packing List and

Correspondence

 

Remit To

 

  Buyer:    JPrice



            ¨ Fax Sent Prior ¨ Verbal Placed Prior     Do Not Duplicate   Do Not
Duplicate

  

Line   Qty Ordered   Qty Due   UOM   Item Description   Due Date   Unit Price  
Ext. Price 13   ******   ******   EA   701454   ******   ******   ******

 

Job: PCB ASSY, TCC, 7000ENCR, AFG  

 

  Manufacturer Mfg Part Number     TCC 421-24741 (AFGHAN KEY ONLY)  

 

ITAR CONTROLLED. This item is controlled by the U.S. Dept of State.

 

******

 

ITAR CONTROLLED. This Item is controlled by the U.S. Dept of State

 

14   ******   ******   EA   701454   ******   ******   ******

 

Job: PCB ASSY, TCC, 7000ENCR, AFG  

 

  Manufacturer Mfg Part Number     TCC 421-24741 (AFGHAN KEY ONLY)  

 

ITAR CONTROLLED. This item is controlled by the U.S. Dept of State.

 

******

 

ITAR CONTROLLED. This Item is controlled by the U.S. Dept of State

 

16   ******   ******   EA   701454   ******   ******   ******

 

Job: PCB ASSY, TCC, 7000ENCR, AFG  

 

  Manufacturer Mfg Part Number     TCC 421-24741 (AFGHAN KEY ONLY)  

 

ITAR CONTROLLED. This item is controlled by the U.S. Dept of State.

 

          Buyer/Purchasing Agent Date   Manager Date

 

“THE REGISTRANT HAS APPLIED FOR CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS OF
THIS EXHIBIT WITH THE SECURITIES AND EXCHANGE COMMISSION.  THE CONFIDENTIAL
PORTIONS OF THIS EXHIBIT ARE MARKED WITH ASTERISKS (***) AND HAVE BEEN OMITTED.
THE OMITTED PORTIONS OF THIS EXHIBIT WILL BE FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.”

 



 

 

 

Confidential

 





Mail To

    Purchase Order   1015026 Datron World Communications, Inc.   Page   8 3055
Enterprise Court   Date   12/15/2016 Vista CA 92081   Buyer   JPrice Phone:
(760) 597-1500             Ship Via   AMERICAN CARGO     FOB   SHIPPING POINT  
  Terms   Net 30          

 

Vendor       T000032     Ship To     MIKE MALONE Datron World Communications,
Inc. TECHNICAL COMMUNICATIONS CORP 3055 Enterprise Court 100 DOMINO DRIVE Vista,
CA 92081 CONCORD MA 01742-2892 Phone: 760-597-1500     Phone: 978-287-6333      
Fax Num: 978-287-6228  

 

   

Our Order Number Must Appear On Invoice,

B/L Bundles, Cases, Packing List and

Correspondence

 

Remit To

 

  Buyer:    JPrice



            ¨ Fax Sent Prior ¨ Verbal Placed Prior     Do Not Duplicate   Do Not
Duplicate

  

Line   Qty Ordered   Qty Due   UOM   Item Description   Due Date   Unit Price  
Ext. Price

 

ITAR CONTROLLED. This Item is controlled by the U.S. Dept of State

 

17   ******   ******   EA   701454   ******   ******   ******

 

Job: PCB ASSY, TCC, 7000ENCR, AFG  

 

  Manufacturer Mfg Part Number     TCC 421-24741 (AFGHAN KEY ONLY)  

 

ITAR CONTROLLED. This item is controlled by the U.S. Dept of State.

 

******

 

ITAR CONTROLLED. This Item is controlled by the U.S. Dept of State



 



 

NOTE: WHEN THE SELLER HAS REASON TO BELIEVE THE DELIVERIES WILL NOT BE MADE AS
SCHEDULED, WRITTEN NOTICE CONCERNING THE CAUSE OF THE DELAY AND THE ESTIMATED
DELIVERY DATES MUST BE PROVIDED IMMEDIATELY TO THE DATRON BUYER.

 

SEE WWW.DTWC.COM FOR TERMS AND CONDITIONS

AMERICAN CARGO SERVICES PHONE: 800-508-4888

******    ******

 

  Total: 2,373,363.78

 

          Buyer/Purchasing Agent Date   Manager Date

  

“THE REGISTRANT HAS APPLIED FOR CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS OF
THIS EXHIBIT WITH THE SECURITIES AND EXCHANGE COMMISSION.  THE CONFIDENTIAL
PORTIONS OF THIS EXHIBIT ARE MARKED WITH ASTERISKS (***) AND HAVE BEEN OMITTED.
THE OMITTED PORTIONS OF THIS EXHIBIT WILL BE FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.”

 



 



 